                                            Case 5:18-cv-05558-BLF Document 50 Filed 09/29/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,
                                  11                                                     Case No. 18-05558 BLF (PR)
                                                        Plaintiff,
                                  12                                                     ORDER DENYING MOTIONS FOR
Northern District of California




                                                  v.                                     EXTENSION OF TIME,
 United States District Court




                                  13                                                     PRELIMINARY INJUNCTION, AND
                                                                                         APPOINTMENT OF COUNSEL
                                  14       DAVIS, et al.,
                                  15                   Defendants.
                                                                                         (Docket Nos. 48, 49)
                                  16

                                  17

                                  18           Plaintiff, a state prisoner currently housed at the Salinas Valley State Prison
                                  19   (“SVSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against
                                  20   employees at San Quentin State Prison (“SQSP”). Finding the second amended complaint,
                                  21   Dkt. No. 19, stated a cognizable claim against Defendant Clawson, the Court issued an
                                  22   order of service directing Defendant to file a dispositive motion. Dkt. No. 22.1 Then on
                                  23   March 6, 2020, Plaintiff filed a third amended complaint. Dkt. No. 29. On March 13,
                                  24   2020, Defendant filed a motion to dismiss the third amended complaint. Dkt. No. 31. The
                                  25

                                  26   1
                                         The Court dismissed claims under the Fourth and Fourteenth Amendments for failure to
                                  27   state a claim, and other claims against “unknown supervisory officials” for failure to
                                       comply with Rules 18(a) and 20(a) of the Federal Rules of Civil Procedure. Dkt. No. 22 at
                                  28   2-3.
                                             Case 5:18-cv-05558-BLF Document 50 Filed 09/29/20 Page 2 of 6




                                   1   motion became submitted on May 13, 2020, upon the filing of Defendant’s reply. Dkt. No.
                                   2   44. Plaintiff has recently filed a “motion for extension of time and preliminary injunction
                                   3   ordering prison officials to cease and desist retaliation, harassment, and obstruction of
                                   4   Plaintiff’s access to the courts and appointment of counsel.” Dkt. No. 48. Plaintiff also
                                   5   filed a separate motion for appointment of counsel. Dkt. No. 49. The Court addresses
                                   6   these requests below.
                                   7

                                   8                                              DISCUSSION
                                   9   A.      Motion for Extension of Time
                                  10           Plaintiff seeks an extension of time “to respond,” citing denial of access to the
                                  11   library and legal resources. Dkt. No. 48 at 2-3. Plaintiff also claims the law librarian is
                                  12   obstructing his access to the courts and that the prison has interfered with his mail causing
Northern District of California
 United States District Court




                                  13   delays. Id. at 3-7. Plaintiff also asserts that he has mental and physical health issues which
                                  14   require an extension of time. Id. at 8-10. Plaintiff asserts several other grounds, id. at 10-
                                  15   14.
                                  16           As noted above, Defendant Clawson filed a motion to dismiss Plaintiff’s third
                                  17   amended complaint on March 13, 2020. Dkt. No. 32. After being granted two extensions
                                  18   of time, Plaintiff filed an opposition on May 11, 2020. Dkt. No. 42. Defendant filed a
                                  19   reply on May 13, 2020. Dkt. No. 44. Thereafter, the Court denied Plaintiff’s motion for
                                  20   an extension of time to file a sur-reply and stated that the matter was deemed submitted
                                  21   upon the filing of Defendant’s reply. Dkt. No. 47. As such, there is no further response
                                  22   needed from Plaintiff, and therefore no need to grant an extension of time for one.
                                  23   Accordingly, the motion for an extension of time “to respond” is DENIED as unnecessary.
                                  24   B.      Preliminary Injunction and Appointment of Counsel
                                  25           Plaintiff also requests a preliminary injunction “ordering prison officials to cease
                                  26   and desist retaliation, harassment, and obstruction of plaintiff’s access to the courts and
                                  27

                                  28
                                          Case 5:18-cv-05558-BLF Document 50 Filed 09/29/20 Page 3 of 6




                                   1   order appoint of counsel necessary for due process.” Dkt. No. 56 at 1.
                                   2          An injunction is binding only on parties to the action, their officers, agents,
                                   3   servants, employees and attorneys and those "in active concert or participation” with them.
                                   4   Fed. R. Civ. P. 65(d). In order to enforce an injunction against an entity, the district court
                                   5   must have personal jurisdiction over that entity. In re Estate of Ferdinand Marcos, 94
                                   6   F.3d 539, 545 (9th Cir. 1996). The court should not issue an injunction that it cannot
                                   7   enforce. Id. Plaintiff is currently housed at SVSP. This Court has no jurisdiction over
                                   8   SVSP prison officials or the law librarian in this action which involves a correctional
                                   9   officer at SQSP. Dkt. No. 1. Accordingly, the motion must be denied. Id.
                                  10          With respect to appointment of counsel, the Court has denied three previous
                                  11   motions for appointment of counsel under 28 U.S.C. § 1915. Dkt. Nos. 7, 12, 21. For the
                                  12   first time, in addition to § 1915, Plaintiff also asserts appointment of counsel or a guardian
Northern District of California
 United States District Court




                                  13   ad litem is warranted under Federal Rule of Civil Procedure 17(c). Dkt. No. 49 at 3. The
                                  14   Court considers his reasons below.
                                  15          1.     28 U.S.C. § 1915
                                  16          As Plaintiff has been advised several times, there is no constitutional right to
                                  17   counsel in a civil case unless an indigent litigant may lose his physical liberty if he loses
                                  18   the litigation. See Lassiter v. Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand v.
                                  19   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to counsel in § 1983
                                  20   action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952 (9th Cir.
                                  21   1998) (en banc). The decision to request counsel to represent an indigent litigant under §
                                  22   1915 is within “the sound discretion of the trial court and is granted only in exceptional
                                  23   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Here, Plaintiff
                                  24   presents no new facts in the instant motion for this Court to reconsider appointment of
                                  25   counsel as circumstances involving indigency, lack of legal knowledge, limited access to
                                  26   the library, need for discovery and frequent lockdowns are not exceptional among
                                  27

                                  28
                                          Case 5:18-cv-05558-BLF Document 50 Filed 09/29/20 Page 4 of 6




                                   1   prisoner-plaintiffs. Accordingly, Plaintiff’s request for appointment of counsel is DENIED
                                   2   without prejudice for lack of exceptional circumstances. See Agyeman v. Corrections
                                   3   Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand v. Rowland, 113 F.3d 1520,
                                   4   1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v.
                                   5   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
                                   6          2.     Fed. R. Civ, P. 17(c)
                                   7          Based on his assertion of mental health issues, the Court will also consider whether
                                   8   Plaintiff warrants appointment of a guardian ad litem under Federal Rule of Civil
                                   9   Procedure 17(c), which provides in relevant part that:
                                  10
                                              A minor or an incompetent person who does not have a duly appointed
                                  11          representative may sue by a next friend or aby a guardian ad litem. The court
                                              must appoint a guardian ad litem – or issue another appropriate order – to
                                  12          protect a minor or incompetent person who is unrepresented in an action.
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 17(c)(2). The Ninth Circuit has held that when “a substantial question”
                                  14   exists regarding the mental incompetence of a pro se litigant, the district court should
                                  15   conduct a hearing to determine competence so that a guardian ad litem may be appointed if
                                  16   appropriate. Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005); Krain v. Smallwood,
                                  17   880 F.2d 1119, 1121 (9th Cir. 1989). Other circuits have held that a district court’s duty of
                                  18   inquiry under Rule 17(c) is triggered by “verifiable evidence” of incompetence. See, e.g.,
                                  19   Powell v. Symons, 680 F.3d 301, 307 (3rd Cir. 2012); Ferrelli v. River Manor Health Care
                                  20   Center, 323 F.3d 196, 203 (2d Cir. 2003).
                                  21          The Ninth Circuit found a “substantial question” regarding competence where a pro
                                  22   se prisoner litigant submitted a letter from the prison psychiatrist stating that the litigant
                                  23   was under his care, had been diagnosed with schizophrenia, and was taking psychotropic
                                  24   medications, see Allen, 408 F.3d at 1152, but it found no substantial question where a pro
                                  25   se litigant merely asserted that the district court should have conducted a competency
                                  26   hearing, see Day v. Sonoma Cnty., 1997 WL 686016, at *2 (9th Cir. Oct. 30, 1997). The
                                  27

                                  28
                                          Case 5:18-cv-05558-BLF Document 50 Filed 09/29/20 Page 5 of 6




                                   1   Third Circuit found “verifiable evidence” of incompetence where one co-plaintiff was
                                   2   adjudicated incompetence in a simultaneous criminal proceeding and the other co-plaintiff
                                   3   submitted a letter from a mental health professional. See Powell, 680 F.3d at 308-09. The
                                   4   Second Circuit has indicated that “verifiable evidence” could take the form of records from
                                   5   a court or public agency or evidence from a mental health professional, but that bizarre
                                   6   behavior, standing alone, is not sufficient to trigger a district court’s duty of inquiry under
                                   7   Rule 17(c). See Ferrelli, 323 F.3d at 201-02.
                                   8          In this case, Plaintiff submits no evidence of incompetence. Rather, he merely
                                   9   asserts he has been placed in the “Mental Health Services Delivery System” and that his
                                  10   “clinical assessment” renders him “incapable.” Dkt. No. 49 at 3. He also attaches over 60
                                  11   pages of exhibits, none of which indicates that he is incompetent. Rather, these exhibits
                                  12   contain copies of prison forms and correspondence that shows Plaintiff’s ability to
Northern District of California
 United States District Court




                                  13   competently pursue various claims. Id. at 39-70. Thus far, Plaintiff has shown an ability
                                  14   to articulate his claims despite his mental health issues. Furthermore, Plaintiff provides no
                                  15   letter from a mental health professional or other “verifiable evidence” of his incompetence
                                  16   to trigger this Court’s duty of inquiry. See Ferrelli, 323 F.3d at 201-02. Rather, one copy
                                  17   of what appears to be an extract from Plaintiff’s mental health records dated November 14,
                                  18   2019, contains notes written by a psychologist which states, “Patient appears to generally
                                  19   function without mental health issues…”; this statement does not support a claim of
                                  20   incompetence. Dkt. No. 49 at 27. Plaintiff’s mere assertion that he needs the assistance of
                                  21   counsel to proceed with the case, without more, is not sufficient to raise a substantial
                                  22   question. See, e.g., Day, 1997 WL 686016, at *2. Accordingly, the Court finds that in the
                                  23   absence of verifiable evidence of incompetence, there is no substantial question regarding
                                  24   Plaintiff’s competence and therefore no duty of inquiry. See Allen, 408 F.3d at 1152;
                                  25   Ferrelli, 323 F.3d at 201-02. Plaintiff does not warrant appointment of a guardian ad litem
                                  26   under Rule 17(c).
                                  27

                                  28
                                            Case 5:18-cv-05558-BLF Document 50 Filed 09/29/20 Page 6 of 6




                                   1                                                     CONCLUSION
                                   2            For the foregoing reasons, Plaintiff’s motions for an extension of time, preliminary
                                   3   injunction, and appointment of counsel are DENIED.
                                   4            This order terminates Docket No. 48 and 49.
                                   5            IT IS SO ORDERED
                                   6   Dated: _September 29, 2020__                            ________________________
                                                                                               BETH LABSON FREEMAN
                                   7
                                                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying EOT, PI & Appt of Counsel
                                       PRO-SE\BLF\CR.18\05558Saddozai_deny-eot.pi.atty

                                  26

                                  27

                                  28
